DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2017/0187257 A1).
RE claim 1, Liu teaches a rotor structure (Figs.3, 4 and 6), comprising: a rotor body 120, wherein a permanent magnet groove group 121 is disposed on the rotor body 120, the permanent magnet groove group 121 comprises an outer layer permanent magnet groove 121 and an inner layer permanent magnet groove 121, a magnetic conduction channel (C) is formed between the outer layer permanent magnet groove 121 and the inner layer permanent magnet groove 121 which are adjacent, at least one end of the magnetic conduction channel (C) is formed as a deflection segment (DS), and a distance from the deflection segment (DS) to a quadrature-axis (Q-axis) of the rotor body 120 gradually decreases outward in a radial direction (see annotated Fig.3), so that the at least one end of the magnetic conduction channel (C) tends to approach the quadrature-axis (Q-axis).
[AltContent: textbox (Deflection segment (DS))]
[AltContent: textbox (Conduction channel (C))][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (Q-axis)]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (Shaft Hole (SH))][AltContent: connector][AltContent: textbox (Q-axis)][AltContent: textbox ((CS1-S2))][AltContent: connector][AltContent: connector][AltContent: textbox ((CS1))][AltContent: connector][AltContent: connector][AltContent: textbox ((CS3-S2))][AltContent: textbox ((CS1/3-S1))][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox ((CS3))]
    PNG
    media_image1.png
    816
    728
    media_image1.png
    Greyscale

[AltContent: textbox ((D-axis))][AltContent: textbox ((CS2))]


RE claim 2/1, Liu teaches the magnetic conduction channel comprises a first component segment (CS1), a second component segment (CS2) and a third component segment (CS3) connected in sequence (annotated Fig.3 above), a first end of the first component segment (CS1) is disposed toward a rotating shaft hole (SH) of the rotor body 120 (Fig.3), a second end of the first component segment (CS1) is disposed to extend toward an outer edge of the rotor body 120, a first end of the third component segment (CS3) is disposed toward the rotating shaft hole, a second end of the third component segment (CS3) is disposed to extend toward the outer edge of the rotor body 120 the first component segment (CS1) and the third component segment (CS3) are located on two sides of a direct axis (D-axis), a distance from the first component segment (CS1) to the direct axis gradually increases outward in a radial direction of the rotor body 120 (Fig.3), and the deflection segment (DS) is formed at the second end of the first component segment (CS1) and/or the second end of the third component segment (CS3).

RE claim 3/2, Liu teaches a distance from the third component segment (CS3) to the direct axis (D-axis) gradually increases outward in the radial direction of the rotor body 120 (Fig.3).

RE claim 4/3, Liu teaches the third component segment (CS3) comprises: a first straight segment (CS3-S1), a first end of the first straight segment (CS3-S1) being connected to the second component segment (CS2); and a second straight segment (CS3-S2), a first end of the second straight segment (CS3-S2) being connected to a second end of the first straight segment (CS3-S1), a second end of the second straight segment (CS3-S2) extending along the outer edge of the rotor body 120 and gradually approaching the quadrature-axis (q-axis), an extension line of a geometric center line of the first straight segment (CS3-S1) and an extension line of a geometric center line of the second straight segment (CS3-S2) forming a first angle, and the second straight segment (CS3-S2) forming the deflection segment (DS) (Fig.3, alternatively, see Fig.19).

RE claim 6/2, Liu teaches the first component segment (CS1) comprises: a third straight segment (CS1-S1), a first end of the third straight segment (CS1-S1) being connected to the second component segment (CS2); and a fourth straight segment (CS1-S2), a first end of the fourth straight segment (CS1-S2) being connected to a second end of the third straight segment (CS1-S1), a second end of the fourth straight segment (CS1-S2) extending along the outer edge of the rotor body 120 and gradually approaching the quadrature-axis (Q-axis), an extension line of a geometric center line of the third straight segment (CS1-S1) and an extension line of a geometric center line of the fourth straight segment (CS1-S2) forming a second angle, and the fourth straight segment (CS1-S2) forming the deflection segment (DS) (Fig.3).

RE claim 7/2, Liu teaches the outer layer permanent magnet groove comprises: a first outer layer permanent magnet groove segment 121, a first end of the first outer layer permanent magnet groove segment 121 being disposed to extend toward the rotating shaft hole (SH), and a second end of the first outer layer permanent magnet groove segment 121 being disposed toward the outer edge of the rotor body 120; and a second outer layer permanent magnet groove segment 121, a first end of the second outer layer permanent magnet groove segment being disposed to extend toward the rotating shaft hole (SH) and being disposed opposite to the first end of the first outer layer permanent magnet groove segment 121 to form a V-shaped structure (Fig.3), a second end of the second outer layer permanent magnet groove segment 121 being disposed toward the outer edge of the rotor body 120, and the first outer layer permanent magnet groove segment 121 and the second outer layer permanent magnet groove segment 121 being located on two sides of the direct axis (d-axis); wherein the rotor structure further comprises an outer layer permanent magnet 122 and an inner layer permanent magnet 122, the outer layer permanent magnet 122 is disposed in the outer layer permanent magnet groove 121, and the inner layer permanent magnet 122 is disposed in the inner layer permanent magnet groove 121 (Fig.4).

RE claim 19, Liu teaches a permanent magnet auxiliary synchronous reluctance motor, comprising a rotor structure (Figs.3, 4), the rotor structure comprising a rotor body 120, wherein a permanent magnet groove group (121, 122) is disposed on the rotor body 120, the permanent magnet groove group comprises an outer layer permanent magnet groove 121 and an inner layer permanent magnet groove 121, a magnetic conduction channel (C) is formed between the outer layer permanent magnet groove 121 and the inner layer permanent magnet groove 121 which are adjacent, at least one end of the magnetic conduction channel is formed as a deflection segment (DS), and a distance from the deflection segment (DS) to a quadrature-axis of the rotor body gradually decreases outward in a radial direction, so that the at least one end of the magnetic conduction channel (C) tends to approach the quadrature-axis (q-axis) (see annotated Fig.3 above).
The limitation “auxiliary synchronous reluctance motor” has been considered, however such limitation is in the preamble of the claim. When reading the preamble in the context of the entire claim, the recitation “electric vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

RE claim 20, Liu teaches an electric vehicle, comprising a rotor structure, the rotor structure comprising a rotor body 120, wherein a permanent magnet groove group (121, 122) is disposed on the rotor body 120, the permanent magnet groove group comprises an outer layer permanent magnet groove 121 and an inner layer permanent magnet groove 121, a magnetic conduction channel (C) is formed between the outer layer permanent magnet groove 121 and the inner layer permanent magnet groove 121 which are adjacent, at least one end of the magnetic conduction channel is formed as a deflection segment (DS), and a distance from the deflection segment (DS) to a quadrature-axis of the rotor body gradually decreases outward in a radial direction, so that the at least one end of the magnetic conduction channel (C) tends to approach the quadrature-axis (q-axis) (see annotated Fig.3 above).
The limitation “electric vehicle” has been considered, however such limitation is in the preamble of the claim. When reading the preamble in the context of the entire claim, the recitation “electric vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0187257 A1).
RE claim 5/4, Liu has been discussed above, Liu does not teach a width of the first straight segment and a width of the second straight segment are equal.
Liu teaches width of the first straight segment Q2 and a width Q1 of the second straight segment are result effective variable whose ratio can be adjusted to be greater/equal to 0.95 (see ¶ 75, if Q1/Q2 = 1, Q2 would be equal to Q1) to optimize flux saturation at q-axis (¶ 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having a width of the first straight segment and a width of the second straight segment are equal, as suggested by Liu’s Figs.6, 7, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claim 8/7, Liu teaches the outer layer permanent magnet groove 121 further comprises: a first deflection groove 121a (Fig.3), a first end of the first deflection groove 121a being connected to the second end of the first outer layer permanent magnet groove segment 121, a second end of the first deflection groove being disposed to extend toward the outer edge of the rotor body 120.
In embodiment of Figs.3, 4, Liu does not teach a geometric center line in a length direction of the first deflection groove and a geometric center line in a length direction of the first outer layer permanent magnet groove segment forming a third angle, and a distance between the geometric center line in the length direction of the first deflection groove and the quadrature-axis gradually decreasing outward in the radial direction of the rotor body.
In embodiment of Fig.6, Liu teaches a geometric center line (a) in a length direction of the first deflection groove 221a and a geometric center line (d) in a length direction of the first outer layer permanent magnet groove segment forming a third angle (Fig.6), and a distance between the geometric center line in the length direction of the first deflection groove 221a and the quadrature-axis (q-axis) gradually decreasing outward in the radial direction of the rotor body 220 (Fig.6). Liu suggests that the dimension (width/angle/distance) of the slots can be adjusted to optimize saturation of the magnetic path (¶ 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s Figs.3, 4 by having a geometric center line in a length direction of the first deflection groove and a geometric center line in a length direction of the first outer layer permanent magnet groove segment forming a third angle, and a distance between the geometric center line in the length direction of the first deflection groove and the quadrature-axis gradually decreasing outward in the radial direction of the rotor body, as suggested by Liu, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claim 13/8, Liu has been discussed above. Liu further teaches a second deflection groove 121a, a first end of the second deflection groove being connected to the second end of the second outer layer permanent magnet groove segment 121 (Fig.3), a second end of the second deflection groove 121a being disposed to extend toward the outer edge of the rotor body 120,
In embodiment of Figs.3, 4, Liu does not teach a geometric center line in a length direction of the second deflection groove and a geometric center line in a length direction of the second outer layer permanent magnet groove segment forming a fourth angle, and a distance between the geometric center line in the length direction of the second deflection groove and the quadrature-axis being gradually decreasing outward in the radial direction of the rotor body.
In embodiment of Fig.6, Liu teaches a geometric center line (a) in a length direction of the second deflection groove 221a and a geometric center line (d) in a length direction of the second outer layer permanent magnet groove segment forming a fourth angle (Fig.6), and a distance between the geometric center line in the length direction of the second deflection groove 221a and the quadrature-axis (q-axis) gradually decreasing outward in the radial direction of the rotor body 220 (Fig.6). Liu suggests that the dimension (width/angle/distance) of the slots can be adjusted to optimize saturation of the magnetic path (¶ 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s Figs.3, 4 by having a geometric center line in a length direction of the second deflection groove and a geometric center line in a length direction of the second outer layer permanent magnet groove segment forming a fourth angle, and a distance between the geometric center line in the length direction of the second deflection groove and the quadrature-axis being gradually decreasing outward in the radial direction of the rotor body, as taught by Liu’s Fig.6, for the same reasons as discussed above.

RE claim 14/13, Liu has been discussed above. Liu further teaches the inner layer permanent magnet groove 121 comprises a first inner layer permanent magnet groove segment 121, a second inner layer permanent magnet groove segment 121 and a third inner layer permanent magnet groove segment 121 disposed in sequence (Figs.3, 4), the first inner layer permanent magnet groove segment 121, and the second inner layer permanent magnet groove segment 121 and the third inner layer permanent magnet groove segment 121 are connected in sequence to form a U-shaped structure with an opening toward the outer edge of the rotor body 120 (Figs.3, 4), or, the first inner layer permanent magnet groove segment, the second inner layer permanent magnet groove segment and the third inner layer permanent magnet groove segment are sequentially disposed at intervals, and a second magnetism isolation bridge is formed between adjacent two of the first inner layer permanent magnet groove segment, the second inner layer permanent magnet groove segment and the third inner layer permanent magnet groove segment (underlined limitation is in the alternative).

RE claim 15/14, Liu has been discussed above. Liu further teaches the inner layer permanent magnet groove 121 further comprises a third deflection groove 121a and a fourth deflection groove 121a, a first end of the third deflection groove 121a is connected to an end of the first inner layer permanent magnet groove segment 121 near the outer edge of the rotor body 120, and a second end of the third deflection groove 121a extends along the outer edge of the rotor body and approaches the quadrature-axis (q-axis) gradually; and a first end of the fourth deflection groove 121a is connected to an end of the third inner layer permanent magnet groove segment 121 near the outer edge of the rotor body 120, and a second end of the fourth deflection groove 121a extends along the outer edge of the rotor body 120 and approaches the quadrature-axis (q-axis) gradually (Fig.4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 8 above, and further in view of Kol et al. (US 2019/0238014 A1).
RE claim 11/8, Liu has been discussed above. Liu does not teach a width of the first end of the first deflection groove is less than a width of the second end of the first outer layer permanent magnet groove segment, and/or a width of the second end of the first deflection groove is less than the width of the second end of the first outer layer permanent magnet groove segment.
Kol teaches a width of the first end of the first deflection groove (50 or 80) is less than a width of the second end of the first outer layer permanent magnet groove segment (see Fig.1 for groove 50, 80 has width less than magnet groove where magnet 55/85 inserted), and/or a width of the second end of the first deflection groove is less than the width of the second end of the first outer layer permanent magnet groove segment. Kol further suggests that the dimension of the slot can be adjusted to higher level of rotor flux with low losses (¶ 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having a width of the first end of the first deflection groove is less than a width of the second end of the first outer layer permanent magnet groove segment, and/or a width of the second end of the first deflection groove is less than the width of the second end of the first outer layer permanent magnet groove segment, as taught by Kol, for the same reasons as discussed above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kol et al. (US 2019/0238014 A1).
RE claim 18/1, Liu has been discussed above. Liu does not teach a width of the magnetic conduction channel is increased gradually outward in a radial direction of the rotor body, or a width of the magnetic conduction channel is decreased gradually outward in a radial direction of the rotor body, or a width of the magnetic conduction channel is increased gradually within a preset distance and then decreased gradually outward in a radial direction of the rotor body, or a width of the magnetic conduction channel is decreased gradually within a preset distance and then increased gradually outward in a radial direction of the rotor body.
Kol teaches a width of the magnetic conduction channel is increased gradually outward in a radial direction of the rotor body, or a width of the magnetic conduction channel is decreased gradually outward in a radial direction of the rotor body (see Fig.1), or a width of the magnetic conduction channel is increased gradually within a preset distance and then decreased gradually outward in a radial direction of the rotor body, or a width of the magnetic conduction channel is decreased gradually within a preset distance and then increased gradually outward in a radial direction of the rotor body. Kol further suggests that the dimension of the slot can be adjusted to higher level of rotor flux with low losses (¶ 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having a width of the magnetic conduction channel is increased gradually outward in a radial direction of the rotor body, or a width of the magnetic conduction channel is decreased gradually outward in a radial direction of the rotor body, or a width of the magnetic conduction channel is increased gradually within a preset distance and then decreased gradually outward in a radial direction of the rotor body, or a width of the magnetic conduction channel is decreased gradually within a preset distance and then increased gradually outward in a radial direction of the rotor body, as suggested by Kol, for the same reasons as discussed above.

Allowable Subject Matter
Claims 9, 10, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 9/8, the prior-art does not teach, inter alia, a distance between a midpoint of a side wall, near the outer edge of the rotor body, of the second end of the first deflection groove and an intersection point of a geometric center line of the first outer layer permanent magnet groove segment and the outer edge of the rotor body is A, a width of an end of the second end of the first outer layer permanent magnet groove segment is M, and 0.6M≤A.
RE claim 10/8, the prior-art does not teach, inter alia, a first magnetism isolation bridge is formed between the second end of the first deflection groove and the outer edge of the rotor body, 0.4×M≤(H−H1) or 0.4×M≤(H−H1)≤2×M, M is a width of an end of the second end of the first outer layer permanent magnet groove segment, H is a distance between the second end of the first outer layer permanent magnet groove segment and the outer edge of the rotor body, and H1 is a width of the first magnetism isolation bridge.
RE claim 12/8, the prior-art does not teach, inter alia, wherein 0.25×M≤D1≤0.8×M, or 0.3×M≤D1≤0.45×M, M is a width of an end of the second end of the first outer layer permanent magnet groove segment, and D1 is a width of the second end of the first deflection groove.
RE claim 16/15, the prior-art does not teach, inter alia, an angle A1 is formed between an extension line of a side wall, near the direct axis, of the first deflection groove and an extension line of a side wall, near the direct axis, of the second deflection groove, an angle A is formed by an extension line of a side wall, near the direct axis, of the first outer layer permanent magnet groove segment and an extension line of a side wall, near the direct axis, of the second outer layer permanent magnet groove segment, and 2×A≤A1; wherein an angle B1 is formed between an extension line of a side wall, near the direct axis, of the third deflection groove and an extension line of a side wall, near the direct axis, of the fourth deflection groove, an angle B is formed between an extension line of a side wall, near the direct axis, of the first inner layer permanent magnet groove segment and an extension line of a side wall, near the direct axis, of the third inner layer permanent magnet groove segment, and 2×B≤B1, 1.1×B1≤A1.
RE claim 17/7, the prior-art does not teach, inter alia, the inner layer permanent magnet groove comprises a first inner layer permanent magnet groove segment, a third inner layer permanent magnet groove segment, a third deflection groove and a fourth deflection groove, a width of a second end of the third deflection groove and/or a width of a second end of the fourth deflection groove are D2, D2≤0.6×M2, and M2 is a thickness of the inner layer permanent magnet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834